Citation Nr: 1725374	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for primary open-angle glaucoma as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the proceeding is associated with the claims file.  

This matter was previously before the Board in January 2016 and December 2016, when it was remanded for additional development.  The requested actions have since been taken, and the matter has returned to the Board for adjudication.  

The Board observes that in addition to primary open-angle glaucoma, VA eye examination reports referenced below also include diagnoses of right eye cataract and left eye pseudophakia, which was noted to be the result of left eye cataract surgery.  However, given that the May 2009 rating decision denied entitlement to service connection for both primary open-angle glaucoma and cataract, and the fact that the Veteran only initiated an appeal of the decision regarding primary open-angle glaucoma in his June 2009 notice of disagreement, the Board concludes that there is no basis to expand the scope of the Veteran's claim to include entitlement to service connection for cataract or to refer such matter to the AOJ.  As such, entitlement to service connection for cataract will not be further addressed.   


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's primary open-angle glaucoma initially manifested in service or is otherwise etiologically related to active military service, or that it was caused or aggravated by the Veteran's service-connected diabetes mellitus.  
CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's primary open-angle glaucoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Compliance

The Board previously remanded the Veteran's claim for additional development in January 2016 and December 2016.  In January 2016, the Board instructed the Agency of Original Jurisdiction (AOJ) to send the Veteran a letter requesting that he identify any medical treatment records pertaining to his primary open-angle glaucoma, and to schedule him for a VA examination to address whether his glaucoma was caused or aggravated by his service-connected diabetes.  

Following the Board's remand order, the AOJ sent the Veteran a letter in March 2016 requesting that he complete a release form authorizing VA to obtain any private medical records pertaining to his primary open-angle glaucoma.  Later that month, the Veteran submitted a release form that authorized VA to obtain medical records from private physicians S. A. and M. J.  The record reflects that records from these providers were obtained.  Treatment records from the Dallas VA Medical Center were associated with the claims file.  Additionally, the Veteran was afforded a VA eye examination in April 2016.  

However, the Board remanded the claim for an additional medical opinion in December 2016, as the April 2016 examiner did not offer an opinion as to whether the Veteran's primary open-angle glaucoma was aggravated by his diabetes.  As such, the Veteran's claim was remanded to obtain an additional medical opinion and to attempt to obtain outstanding VA or private medical treatment records with the claims file, if any.  

Following the Board's December 2016 remand order, the AOJ sent the Veteran a letter requesting that he submit or identify any outstanding private medical treatment records.  The Veteran did not submit any records in response or authorize VA to obtain any records on his behalf.  A January 2017 memo from the AOJ provides that there were no outstanding VA treatment records as of that date.  In December 2016, the examiner rendered a supplemental medical opinion that addressed possible aggravation.  Thus, in light of this history, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Here, the RO provided pre-adjudication notice, by letter, in August 2008.  Thus, the Board finds that VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA treatment records and identified private medical treatment records have been associated with the record.  

Concerning the Veteran's service treatment records, the Board notes that as set forth in a January 2009 memo, the AOJ was unable to obtain any service treatment records other than the Veteran's dental records.  The memo also provided that all efforts to obtain the records were followed and that further attempts to obtain the records would be futile.  In a March 2009 statement, the Veteran indicated that he had no service treatment records in his possession.  As there is no further indication of additional outstanding service treatment records that can be obtained, the Board concludes that VA has no further duty to attempt to obtain outstanding service treatment records.  See 38 C.F.R. § 3.159(c)(2).  
With respect to private medical treatment records, the Board notes that the record currently contains some records from Dr. A. that were associated with the claims file in 2008, in addition to a letter from Dr. A. that was submitted in June 2009.  Based on the Veteran's July 2015 hearing testimony, it appears that there are outstanding treatment records from this provider.  However, as detailed above, following the Board's January 2016 remand order, the AOJ send the Veteran a letter in March 2016 requesting that he complete a release form authorizing VA to obtain any private medical records pertaining to his primary open-angle glaucoma.  Later that month, the Veteran submitted a release form that authorized VA to obtain medical records from private physicians S. A. and M. J., but he did not submit a release form authorizing VA to obtain medical records from Dr. A.  The Veteran was sent another letter in December 2016 that also asked him to complete a release form authorizing VA to obtain any private medical records pertaining to his primary open-angle glaucoma, and he did not submit another release form or otherwise respond to the AOJ's request.  In light of this background, the Board concludes that VA made reasonable efforts to obtain relevant private treatment records.  See 38 C.F.R. § 3.159(c)(1)(i)-(ii) (providing that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant private records, and, that if necessary, a claimant must authorize the release of existing records); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (providing that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Veteran was afforded VA eye examinations in January 2009, May 2010, and April 2016, and a VA medical opinion was obtained in December 2016.  A review of the examination reports and the medical opinion indicates that the examiners reviewed the Veteran's medical records, conducted an examination of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and their clinical expertise.  Therefore, when considered as a whole, the examination reports and medical opinions of record are thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for primary open-angle glaucoma.  As set forth in his May 2008 claim and July 2015 hearing testimony, the Veteran maintains that his primary open-angle glaucoma was caused by, or is otherwise the result of, his service-connected diabetes.  

An October 2000 private treatment record from Dr. B. B. notes that the Veteran had blurred vision.  Private treatment records from Vision Quest/Dr. J. A. dated between November 2000 and August 2008 reflect assessments of, and treatment for, chronic open-angle glaucoma.  
The Veteran was afforded a VA eye examination in January 2009.  As noted in the Veteran's pertinent medical history, the Veteran had a history of diabetes mellitus, which had been diagnosed over ten years prior.  The Veteran's past ophthalmic history was significant for glaucoma of both eyes.  The Veteran reported that he had been treated for high pressures of both eyes in the past.  He also noted a history of cataracts affecting both eyes and provided that he underwent cataract surgery in his left eye approximately three weeks before his examination.  There was no other history of ophthalmic surgery or of eye trauma.  

On examination, the Veteran's visual acuity of the right eye with and without correction was 20/25, his visual acuity of the left eye without correction was 20/80, and his visual acuity of the left eye with correction was 20/50.  There was no diplopia.  Both pupils were reactive to the light, with the left side being slightly sluggish.  A left afferent pupil defect was noted.  A slit lamp examination was conducted, which showed a temporal clear cornea cataract incision on the left cornea.  The Veteran's irises were normal, and there was no neovascularization.  The Veteran's lenses showed mild to moderate nuclear sclerosis at the right eye and posterior chamber intraocular lens of the left eye.  There was no posterior capsule opacification.  A dilated fundus examination showed that vitreous was clear bilaterally.  The Veteran's discs were abnormal with enlarged optic nerve cupping consistent with advanced glaucoma.  The Veteran's vessels, macula, and periphery were normal, and there was no background diabetic retinopathy.  A Goldmann Visual Field test was conducted showing superior and nasal visual field loss of the right eye consistent with glaucoma.  There was also marked superior nasal and inferior visual field loss of the left eye consistent with advanced glaucoma.  

The impressions were primary open-angle glaucoma, both eyes; cataract, right eye; pseudophakic, left eye; and history of diabetes mellitus, no diabetic retinopathy.  According to the examiner, the exact etiology of the Veteran's glaucoma was unknown, and there might be a hereditary component.  The examiner opined that it was less likely than not that the Veteran's glaucoma was a direct complication of his diabetes.  According to the examiner, despite the Veteran's history of diabetes mellitus, there was no evidence of diabetic retinopathy or other ophthalmic complications of diabetes on current examination.  
In a June 2009 letter, Dr. A. noted that the Veteran had been diagnosed with chronic open-angle glaucoma and was being treated for this condition.  She wrote that the Veteran had also been diagnosed elsewhere with diabetes mellitus, which is a risk factor for glaucoma.  

The Veteran was afforded another VA eye examination in May 2010.  Pupil, motility, external, slit lamp, and dilated fundus examinations were performed.  The dilated fundus examination showed obvious glaucoma damage to the optic nerves, but there was no evidence of diabetic retinopathy.  Visual field testing was done, which showed abnormality in the left eye.  The diagnoses were diabetes mellitus, no diabetic retinopathy; cataract in the right eye; pseudophakia in the left eye; and primary open-angle glaucoma.  According to the examiner, the Veteran's primary open-angle glaucoma was not related to his diabetic condition.  

According to a March 2012 VA diabetes examination report, complications of the Veteran's diabetes mellitus, and/or conditions that were considered as likely as not due to diabetes mellitus, were diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, and erectile dysfunction.  There were no noted eye conditions that were recognized as complications of diabetes, nor were there any eye conditions that were noted to be at least as likely as not caused or aggravated by the Veteran's diabetes mellitus.  

Private treatment records from Dr. M. J. dated between August 2012 and March 2016 note some complaints regarding glaucoma and blurry vision, but there are no specific findings or notations regarding the Veteran's glaucoma.  

The Veteran was afforded another VA eye examination in April 2016.  The Veteran's diagnoses were glaucoma (both eyes), cataract (right eye), and pseudophakia (left eye).  The examiner wrote that the Veteran presented with good correctable vision of 20/25 in the right eye and 20/30 in the left eye.  The examiner conducted a range of testing, including visual acuity and visual field testing using Goldmann's equivalent III/4e target.  The Veteran's pupils were examined, and tonometry was performed.  Slit lamp and external eye examinations were performed, which showed right eye cataract and left eye posterior chamber intraocular lens.  Fundus testing showed glaucomatous cupping affecting both eyes.  The examiner wrote that upon examination of the Veteran and review of medical records, there was no evidence of any diabetic eye disease now or in the past.  According to the examiner, the Veteran's glaucoma was not related to his diabetes.  

The VA examiner provided a supplemental medical opinion in December 2016, in which she wrote that the Veteran's diabetes was well-controlled, and therefore, it was not causing ocular manifestations and was not likely aggravating his primary open-angle glaucoma.  

	Legal Analysis

To establish service connection on a direct or secondary basis, there must be evidence of a current disability.  See Shedden, 381 F.3d at 1167.  Given the Veteran's noted diagnosis of primary open-angle glaucoma throughout the course of the appeal, the Shedden element of a current disability has been met in this case.  

While the Shedden element of a current disability has been met, when considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's primary open-angle glaucoma, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service, to include his service-connected diabetes.  

As reflected in the Veteran's May 2008 claim, and his July 2015 hearing testimony, he is not claiming entitlement to service connection on a direct basis.  He has not asserted, nor does the record otherwise suggest, that his primary open-angle glaucoma manifested in, or is otherwise etiologically related to, his active military service.  Specifically, there is no indication of a relationship between the Veteran's primary open-angle glaucoma and a specific in-service event, injury, or disease.  Accordingly, the issue of entitlement to service connection on a direct basis will not be further addressed, and the Board finds that no further development is warranted or necessary with respect to this issue.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr, 21 Vet. App. at 311.  
Although the Veteran contends that his primary open-angle glaucoma is due to his service-connected diabetes, this assertion is inconsistent with other, more probative evidence of record, such as the above-noted VA medical opinions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds the January 2009 and April 2016/December 2016 VA examiners' opinions offer the most probative medical evidence concerning the Veteran's claim.  

As detailed above, the January 2009, May 2010, and April 2016/December 2016 VA eye examiners opined that it was less likely than not that the Veteran's primary open-angle glaucoma was caused by, or otherwise related to, his service-connected diabetes.  The January 2009 examiner provided that it was less likely than not that the Veteran's glaucoma was a direct complication of his diabetes mellitus.  As noted in the examination report, in addition to the March 2012 VA diabetes examination report and the April 2016 VA examination report, there was no evidence of ophthalmic complications of diabetes or of diabetes-related eye diseases.  The January 2009 examiner acknowledged that although the exact cause of the Veteran's glaucoma was unknown, there might be a hereditary component involved.  According to the April 2016/December 2016 VA examiner, the fact that the Veteran's diabetes was well-controlled supported a conclusion that it was not causing any ocular manifestations.  

In addition, the April 2016/December 2016 VA eye examiner opined that the Veteran's primary open-angle glaucoma was less likely than not aggravated by his service-connected diabetes because his diabetes was well-controlled.  

The January 2009 and April 2016/December 2016 VA eye examiners based their opinions on pertinent medical records, thorough examinations of the Veteran's eyes, consideration of his diabetes mellitus, and their medical knowledge and skill.  Given their opinions and supporting rationale, the Board finds their opinions to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  Based on these opinions, the evidence of record weighs against a finding that the Veteran's primary open-angle glaucoma was caused by his diabetes.  Instead, there is no indication of ophthalmic complications of diabetes or of diabetes-related eye diseases, and the January 2009 examiner suggested that the Veteran's glaucoma might be hereditary.  Additionally, as reflected in the December 2016 VA opinion, given the well-controlled nature of the Veteran's diabetes, the weight of the evidence is against a finding that it has aggravated the Veteran's primary open-angle glaucoma.  

The Board acknowledges that in a June 2009 letter, Dr. A. wrote that diabetes mellitus was a risk factor for glaucoma.  However, even if diabetes mellitus is considered a risk factor for glaucoma, the letter provides no basis or rationale to support a conclusion that the Veteran's primary open-angle glaucoma, specifically, was caused or aggravated by his diabetes mellitus.  As such, the Board affords, at most, limited probative value to Dr. A.'s letter.  Moreover, for the reasons set forth above, the letter is significantly outweighed by the January 2009 and April 2016/December 2016 VA examiners' opinions.  See, e.g., id.  As the weight of the evidence is against a finding that the Veteran's primary open-angle glaucoma was caused or aggravated by his service-connected diabetes mellitus, service connection is not warranted on a secondary basis.  

In reaching these conclusions, the Board has considered the Veteran's contentions.  However, as a lay witness, the Veteran is only competent to report on factors such as his medical history and observable symptomatology, such as visual impairment.  E.g., Layno, 6 Vet. App. at 469-70.  While the Board does not doubt that the Veteran has a history of both primary open-angle glaucoma and diabetes mellitus, determining the cause of a complicated eye disorder, such as glaucoma, or otherwise attributing it to another health condition, is beyond the scope of lay observation.  Thus, a determination as to the etiology of the Veteran's glaucoma requires specialized training.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his current disability.  See 38 C.F.R. § 3.159(a)(1).  Moreover, as detailed above, the preponderance of the competent evidence of record weighs against a finding that the Veteran's glaucoma was caused or aggravated by his service-connected diabetes.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's primary open-angle glaucoma and his active military service, to include his service-connected right diabetes mellitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for primary open-angle glaucoma is denied.  




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


